E. Darwin Smith, J.
The judgment rendered by the county judge we think was not erroneous. The contract of sale was complete to Hiram Parker of said note, was in writing and binding upon the parties, and not affected by the statute of frauds. It is quite clear that by the laws of England the sale of a specific chattel passes the property therein to the vendee without delivery. 1 Chitty on Contracts (11th Am. ed.), 518; 2 Story on Contracts, § 1018; Benj. on Sales, §§ 308-312.
In Gilmour v. Supple, 11 Moore’s P. C. Cas. 556, Sib Crbsswell Cbesswell, in giving the opinion of the court, said that “ by the laws of England, by a contract for the sale of specific ascertained goods, the property immediately vests in the buyer, and a right to the price in the seller, unless it can be shown that such was not the intention of the parties.”
By the statute of frauds, a contract for the sale of goods and chattels exceeding $50, valid at common law, is declared invalid without delivery and acceptance, or payment of the whole or some part of the purchase-money, unless it is in writing. Shindler v. Houston, 1 N. Y. 261.
In this case the contract was for the sale of a specific article; nothing was to be done to perfect it before delivery. The vendor was entitled to the price and the vendee to the delivery of the note. It was a case of perfect bargain and sale at common law, and the title passed to the vendee. The plaintiff, as held by the judge, acquired no title to the note. Hawley had no title to it to sell, and the plaintiff, having full knowledge of the facts, could acquire none.
The judgment was correct and should be affirmed.

Judgment affirmed.